FILED
                            NOT FOR PUBLICATION                             JUN 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-10316

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00265-KJM

  v.
                                                 MEMORANDUM *
ROBERTO SOLIS-CABRALLES, a.k.a.
David Contreras, a.k.a. Javier Zasueta,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    Kimberly J. Mueller, District Judge, Presiding

                              Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Roberto Solis-Cabralles appeals from the district court’s judgment and

challenges the 77-month sentence imposed following his jury-trial conviction for

two counts of being a deported alien found in the United States, in violation of 8


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Solis-Cabralles contends that the district court erred by denying him a two-

level downward adjustment for acceptance of responsibility under U.S.S.G.

§ 3E1.1(a), because his pre-trial statements demonstrated his acceptance of

responsibility. The parties dispute the standard of review that applies to this claim.

Contrary to Solis-Cabralles’s argument, the district court did not misapprehend the

law with respect to the adjustment for acceptance of responsibility. We therefore

review the district court’s finding that Solis-Cabralles did not accept responsibility

for his offense for clear error. See United States v. Garrido, 596 F.3d 613, 617

(9th Cir. 2010).

      The district court considered Solis-Cabralles’s pre-trial statements but

denied the adjustment based on the record as a whole, including Solis-Cabralles’s

conflicting statements to immigration authorities and his suggestion that his

presence in the United States was involuntary. The district court did not clearly err

in denying the adjustment. See United States v. Molina, 596 F.3d 1166, 1169-70

(9th Cir. 2013).

      AFFIRMED.




                                           2                                     12-10316